Citation Nr: 0945144	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an appeal was timely regarding a claim for legal 
entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The appellant's deceased husband was shown by the National 
Personnel Records Center as not having had service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which found that the appellant did not file 
a timely notice of disagreement with a previous decision 
dated in April 2006 denying legal entitlement to VA death 
benefits.  The appellant was scheduled for a Board hearing in 
July 2009 but did not appear.  She requested in July 2009 
that the case be certified to the Board without a hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The appellant did not file a timely notice of disagreement 
with an April 2006 RO decision denying legal entitlement to 
VA death benefits.


CONCLUSION OF LAW

A timely appeal was not filed with respect to the appellant's 
claim for legal entitlement to VA death benefits.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.

The appellant's deceased husband died in September 1994 and, 
in November 2005, the appellant filed a claim for death 
benefits.  The RO received certification from the National 
Personnel Records Center (NPRC) in March 2006 that the 
appellant's deceased husband did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
In April 2006, the RO denied the appellant's claim on the 
basis that the appellant's deceased spouse did not have 
qualifying service to entitle her to VA death benefits.  The 
appellant was notified in an April 2006 letter that, if she 
did not agree with the RO's decision, she should write and 
explain why.  The letter further noted that she had one year 
from the date of the letter to appeal the decision.  

In April 2006, the appellant submitted a written statement 
requesting re-evaluation of her claim for death benefits 
based on documents she submitted that were authenticated by 
the Philippine Army.  She also submitted medical records 
documenting her deceased husband's treatment.   In May 2006, 
the appellant submitted a letter that she was not claiming 
nonservice-connected death pension but service connection for 
the cause of her husband's death.  She also submitted a 
signed form that she was accepting an expedited action on her 
claim and waiving the 60-day response period before a 
decision was made.  

The RO submitted a letter to the appellant in June 2006 that 
the NPRC had not verified that the appellant's spouse had 
qualifying service and that if she wished to reopen her claim 
she should submit evidence that had not been previously 
submitted.  In January 2007, the appellant requested that her 
claim be readjudicated based on the medical records she had 
submitted.  The RO submitted another letter to the appellant 
in February 2007 that they had denied the appellant's claim 
in April 2006 and that she had one year until April 2007 to 
file a notice of disagreement with this decision.  The RO 
explained that a notice of disagreement was simply a written 
communication, which made clear her intent to initiate an 
appeal and the specific part of the decision she disagreed 
with.  The RO further noted that in the absence of a timely 
appeal, the decision would become final. 

The appellant submitted another letter in March 2007 
requesting that the RO readjudicate her claim.  In April 
2007, the RO sent the appellant a letter that in order to 
reopen her claim for death benefits she should submit new and 
material evidence to reopen her claim.  The appellant 
submitted a letter in June 2007 referencing the RO's April 
2007 letter and indicated that she disagreed with the initial 
decision and requested a statement of the case and VA-Form 9 
to comply with the timeliness of appeal to the Board.  
Unfortunately, the June 2007 notice of disagreement was more 
than one year after the initial denial in April 2006.

The record shows that the appellant did not file a timely 
appeal of the April 2006 decision.  After receiving notice of 
the April 2006 denial of her claim and the time limits for 
filing an appeal, the appellant submitted multiple requests 
for the RO to readjudicate her claim within the one year time 
limit, but none of these statements complied with the legal 
definition of a notice of disagreement under 38 C.F.R. 
§ 20.201.  Specifically, she did not indicate disagreement or 
dissatisfaction with the April 2006 denial or a desire for 
appellate review of this decision.  Moreover, she did not 
request any extensions of the time limit.  VA regulations 
provide that the filing of additional evidence after receipt 
of notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304.  In February 2007, the RO 
provided notice to the appellant of the requirements for 
filing a notice of disagreement including the legal 
definition of a notice of disagreement.  The appellant 
eventually filed a notice of disagreement in June 2007, but 
this was two months after the one-year time limit from the 
original denial in April 2006.

In the absence of any evidence or compelling argument 
indicating that a timely appeal or request for extension was 
filed regarding the RO's April 2006 denial of legal 
entitlement to VA death benefits, the Board does not have 
jurisdiction to consider the merits of this claim and it must 
be dismissed as a matter of law. Sabonis v. Brown, 6 Vet. 
App. 426, 430, (1994); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201,  20.302, 20.304.  Moreover, because the law, 
not the evidence, governs the outcome of this matter, the 
notice and duty to assist provisions of the law are 
inapplicable. See Manning v. Principi, 16 Vet. App. 534 
(2002).










ORDER

The appellant's appeal was not timely regarding her claim for 
legal entitlement to VA death benefits and the claim is 
dismissed without prejudice.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


